Title: To John Adams from Thomas Jefferson, 7 February 1786
From: Jefferson, Thomas
To: Adams, John


     
      Dear Sir
      Paris Feb. 7. 1786.
     
     I am honored with yours of Jan. 19. mine of Jan. 12. had not I suppose at that time got to your hands as the receipt of it is unacknoleged. I shall be anxious till I receive your answer to it.
     I was perfectly satisfied, before I received your letter, that your opinion had been misunderstood or misrepresented in the case of the Chevalier de Mezieres. your letter however will enable me to say so with authority. it is proper it should be known that you had not given the opinion imputed to you. tho’ as to the main question it is become useless, Monsieur de Reyneval having assured me that what I had written on that subject had perfectly satisfied the Ct. de Vergennes & himself that this case could never come under the treaty. to evince still further the impropriety of taking up subjects gravely on such imperfect information as this court had, I have this moment received a copy of an act of the Georgia assembly placing the subjects of France as to real estates on the footing of natural citizens & expressly recognizing the treaty. would you think any thing could be added after this to put this question still further out of doors? a gentleman of Georgia assures me General Oglethorpe did not own a foot of land in the state— I do not know whether there has been any American determination on the question whether American citizens & British subjects born before the revolution can be aliens to one another? I know there is an opinion of Ld Coke’s in Calvin’s case that if England & Scotland should in a course of descent pass to separate kings, those born under the same sovereign during the union would remain natural subjects & not aliens. common sense urges strong considerations against this. e. g. natural subjects owe allegiance. but we owe none.— Aliens are the subjects of a foreign power. we are subjects of a foreign power.— the king by the treaty acknoleges our independance; how then can we remain natural subjects.— the king’s power is by the constitution competent to the making peace, war & treaties. he had therefore authority to relinquish our allegiance by treaty.— but if an act of parliament had been necessary, the parliament passed an act to confirm the treaty. &c &c. so that it appears to me that in this question fictions of law alone are opposed to sound sense.
     I am in hopes Congress will send a Minister to Lisbon. I know no

country with which we are likely to cultivate a more useful commerce. I have pressed this in my private letters.
     It is difficult to learn any thing certain here about the French & English treaty. yet, in general, little is expected to be done between them. I am glad to hear that the Delegates of Virginia had made the vote relative to English commerce, tho they afterwards repealed it. I hope they will come to again. when my last letters came away they were engaged in passing the revisal of their laws, with some small alterations. the bearer of this, mr̃ Lyons, is a sensible worthy young physician, son of one of our Judges, and on his return to Virginia. remember me with affection to mr̃s & miss Adams, Colos. Smith & Humphreys and be assured of the esteem with which I am Dr. Sir / Your friend & servant
     
      Th: Jefferson
     
    